Citation Nr: 0938758	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  07-20 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbar post 
laminectomy syndrome with lumbar degenerative disease, 
currently rated as 40 percent disabling.  

2.  Entitlement to an increased rating for recurring fibroma 
of the left foot, currently rated as 30 percent disabling.  

3.  Entitlement to service connection for a right knee 
disability as secondary to service-connected lumbar post 
laminectomy syndrome with lumbar degenerative disease as well 
as recurring fibroma of the left foot.  

4.  Entitlement to service connection for a left knee 
disability as secondary to service-connected lumbar post 
laminectomy syndrome with lumbar degenerative disease as well 
as recurring fibroma of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to July 
1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2009, the Veteran testified at a Travel 
Board hearing.  

The issues of service connection for a right and left knee 
disabilities as secondary to service-connected lumbar post 
laminectomy syndrome with lumbar degenerative disease as well 
as recurring fibroma of the left foot are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  At his May 2009 Travel Board hearing, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the Veteran that a withdrawal of his appeal 
as to the issue of entitlement to an increased rating for 
lumbar post laminectomy syndrome with lumbar degenerative 
disease is requested.

2.  At his May 2009 Travel Board hearing, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the Veteran that a withdrawal of his appeal 
as to the issue of entitlement to an increased rating for 
recurring fibroma of the left foot is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran as to the issue of entitlement to an increased 
rating for lumbar post laminectomy syndrome with lumbar 
degenerative disease have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran as to the issue of entitlement to an increased 
rating for recurring fibroma of the left foot have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The Veteran has withdrawn his appeal as to 
the issues of increased ratings for lumbar post laminectomy 
syndrome with lumbar degenerative disease and for recurring 
fibroma of the left foot.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeals and they are dismissed.




ORDER

The appeal as to the issue of an increased rating for lumbar 
post laminectomy syndrome with lumbar degenerative is 
dismissed.  

The appeal as to the issue of an increased rating for 
recurring fibroma of the left foot is dismissed.


REMAND

With regard to his claimed right and left knee disabilities, 
the Veteran maintains that they are etiologically related to 
his service-connected lumbar post laminectomy syndrome with 
lumbar degenerative disease and for recurring fibroma of the 
left foot.  The Board observes that the RO only considered if 
the claimed knee disabilities were related to the recurring 
fibroma of the left foot.  

Regarding that contention, the medical evidence reflects a 
medical opinion of P.J.A., M.D., in which he indicated that 
there was a likely relationship between the Veteran's foot 
problems and his right knee strain.  No rationale, however, 
was provided.  Thereafter, in February 2006 and December 
2007, VA medical opinions are negative for any etiological 
relationship between knee disabilities and recurring fibroma 
of the left foot.  

At his Travel Board hearing, the Veteran expressed that he 
would try to obtain another medical opinion.  In July 2009, 
his representative requested that he Veteran's records from 
the VA outpatient clinic in Fort Myers, Florida, be obtained 
as the Veteran had indicated that a podiatrist had provided 
an opinion which supported his claim for his bilateral knee 
condition.  When reference is made to pertinent medical 
records, especially records in VA's possession, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  These records should be obtained in 
compliance with VA's duty to assist.  

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.   38 C.F.R. § 3.310(a).   With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, 
when aggravation of a nonservice-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

The Board notes that the Veteran has not been afforded a VA 
examination to include a VA medical opinion in order to 
determine if the current knee disabilities are etiologically 
related to service-connected low back disability.  The 
opinions obtained pertained only to whether knee disabilities 
are related to the left foot disability.  However, those 
opinions did not address the matter of aggravation.  Although 
there is a private opinion, as noted, that examiner did not 
provide rationale.  The Veteran is invited to submit a 
supplemental opinion from that physician or any other, if he 
so desires.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to 
assist includes providing a medical examination and/or 
obtaining a medical opinion when such an examination becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The Veteran is invited to submit a 
supplemental medical opinion providing 
rationale for any opinion expressed from 
P.J.A., M.D., concerning the etiology of 
the Veteran's knee disabilities.  In 
addition, if the Veteran has obtained a 
medical opinion from any other physician, 
he may submit that evidence to VA.  

2.  Obtain and associate with the claims 
file copies of all clinical records of 
the Veteran's treatment at the VA 
outpatient clinic in Fort Myers, Florida, 
to specifically include all podiatry 
records and opinions from podiatrists.

3.  Schedule the Veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  Based on a review of the 
claims file and any examination findings, 
the examiner should state the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that any current disability of 
the right and left knee is proximately 
due to, or the result of, the service-
connected lumbar post laminectomy 
syndrome with lumbar degenerative disease 
and/or recurring fibroma of the left 
foot.  

The examiner should also opine as to the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that any current 
disability of the right and left knee is 
permanently aggravated by the  service-
connected lumbar post laminectomy 
syndrome with lumbar degenerative disease 
and/or recurring fibroma of the left 
foot.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record including that submitted 
since the July 2008 supplemental statement of 
the case.  If any issue remains denied, the 
Veteran should be provided with another 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


